DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to Claim 1 as amended have been considered but are not persuasive or are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
	Applicant amended claim 1 whereby two limitations are added so
1) “the first adjusting element is configured to adjust the position of the support element in a first platen orthogonal to the cylinder axis and 
2) the two further adjusting element are configured to adjust the position of the support element in a second plane orthogonal to the first plane”.(Arguments/Remarks 07/12/2022 p. 5).
Applicant argues that the first horizontal adjusting element nor the wedge used for vertical adjustment of Weinmann (US 2007/0087080) the primary reference used to reject claim 1 under 35 U.S.C. § 102 (a) (1), is not capable of an adjustment of the position of Weinmann’s transitional element or support element relative to its fixing element in a vertical direction. Instead, these features adjust the position of Weinmann’s entire injection unit and not a feature of that unit relative to another.” (Arguments/Remarks 07/12/2022 pp. 6-7).
Examiner argues that the net effect of the horizontal and vertical adjustments does and should have a goal of the entire injection unit to be configured to move horizontally or vertically relatively so that the there is a perfect sealing connection of the nozzle with the mold (See Fig. 1a paragraph [0052] ).  
However, new grounds of rejection are given below as necessitated by amended claim 1 with these new limitations. 
Additionally, Claim 5 amended by the deletion of reference numbers as well as all the reference numbers in the rest of the claims. Therefore, the claim rejection under 35 U.S.C. § 112(b) is withdrawn.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinmann (US 2007/0087080) of record, in view of Sato (JPH06198976A).
	Regarding Claim 1, Weinmann discloses a plasticizing unit (Fig. 1 abstract plasticizing cylinder – 2) for an injection unit (Fig. 1, abstract, injection unit – 1 ) of an injection moulding machine (abstract), with a cylinder (plasticizing cylinder – 2) and 
	with a screw (Fig. 1 paragraph [0038] entire injection unit -1 has a plasticizing cylinder – 2 with a plasticizing worm – 3), rotatable therein and movable in axial direction (Fig. 9 paragraph [0050] rotational movement of the plasticizing worm – 3 …for the axial movement of the plasticizing worm – 3), 
	with a support element arranged beneath the cylinder (Figs. 1 11a paragraph [0045] drive unit – 4 being supported by a transitional element – 33 in the rotary pin – 9) and connected therewith (Fig. 1 paragraph [0038] rotary pins – 9 ), and 
	with a fixing element (Fig. 6, paragraph [0047] support – 5 below) , which surrounds (Figs. 6 11a  paragraphs [0045] [0047]  two lateral support cheeks – 44 and 45  where support cheeks are part of fixing element (“support” of Weinmann – 5)) the end of the support element)) facing away from the cylinder (Figs. 3, 11a paragraph [0045] transitional element – 33 in the rotary pin – 9 and mounted in the fixing element “support” – 5) , in such a way that a distance is present between the fixing element (Fig.  11a ) see figure 11a below compared to Fig. 2 of instant case.


     
    PNG
    media_image1.png
    565
    845
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    656
    826
    media_image2.png
    Greyscale


wherein between the fixing element and the support element (Figs. 3, 11a
fixing element “support “– 5 and support element “transitional element” – 33) several adjusting elements (Figs. 6, 11a paragraphs [0047] [0052] … adjustment device ..having a central support – 25 ;rotary pins – 9 ) are provided, which are configured to be able to produce a force-fitting and/or form- fitting connection between the fixing element and the support element (Figs. 11a, 11b, and 11c paragraph [0052] rotary pins – 9 are supported at both ends in pillow
bearings – 60, 61) and	
	to adjust the position of the support relative to the fixing element in a plane orthogonally to the cylinder axis (Fig. 1a paragraph [0017] support …features a downward facing fish joint – 12  ,
	wherein three adjusting elements (Fig. 6 paragraph [0047] bores – 9 each having bore holes at 46 and 47 and central support – 25  and two lateral support cheeks – 44, 45 central support adjustment device – 25) are provided,  where the adjusting elements are in between - see figure above for location of support element – 33 and fixing element – 5). 
	wherein a first adjusting element lies with its symmetry axis in the plane which is vertical and containing the cylinder axis (Figs. 4, 6, paragraph [0038] horizontal adjustment mechanism – 26 guided by central support – 25) , 
	wherein this first adjusting element is arranged beneath the support element and is configured for an adjusting of the position of the support element relative to the fixing element in vertical direction (Figs. 1 6 vertical adjustment is achieved by means of a height adjustment  with the wedge – 24…., drive unit is forcibly guided across a central support – 25…) See Fig. 6 below:
			
    PNG
    media_image3.png
    785
    1120
    media_image3.png
    Greyscale

	
	 wherein two further adjusting elements (Figs 5, 6 paragraph [0047] rotary pins 9 …axis of rotation – 9 is indicated by the dot-dash line – 48) are provided, 
	the symmetry axes of which lie in a vertical plane, which lies orthogonally to the cylinder axis (Fig. 6, paragraph [0047]  compare line – 48 to line – MM)
	wherein on each side of the plane which is vertical and containing the cylinder axis respectively one of the two further adjusting elements (Fig. 5 rotary pins – 9 ) is arranged and is configured for an adjusting of the position of the support element relative to the fixing element in horizontal direction (Figs 5, 6 paragraph [0022] ..upper rotary pins are …disposed in a shared horizontal plane with the axis of the plasticizing cylinder…adjustment of the cylinder tip…is possible in both a horizontal and vertical direction.).
However, while Weinmann discloses a first and second adjusting element (three adjusting elements), it does not disclose that the first adjusting element is configured to adjust the position of the support element in a first plane orthogonal to the cylinder axis nor that the two further adjusting elements are configured to adjust the position of the support element in a second plane orthogonal to the first plane.
Sato teaches a centering device of an injection molding machine (abs) with a fixing element  (Fig.1 abs – base board or weighing table – 30 secured to the injection base – 12b) and a support element (Fig. 2 paragraph [0009] injection unit lower part – 13) with a fixing element and a support element and, between the fixing element and the support element, several adjusting element are provided
 Sato further teaches a first adjusting element configured to adjust the position of the support element in a first plane orthogonal to the cylinder axis (Figs 1, 2 paragraph [0008] injection unit elevating means – 31)
	
    PNG
    media_image4.png
    608
    1237
    media_image4.png
    Greyscale
	
Moreover, Sato teaches that two further adjusting elements are configured to adjust the position of the support element in a second plane orthogonal to the first plane (Figs. 1, 2 paragraph [0009] ...fine adjustment of the next horizontal direction ...bolt – 24 for fixing the injection unit lower part – 13 (support) ...possible to perform left and right centering adjustment).
	
    PNG
    media_image5.png
    609
    1237
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weinmann with Sato whereby a plasticizing unit  with a fixing element and a support element and between the fixing element and the support element several adjusting element are provided, as disclosed by Weinmann, would further include a first adjusting element configured to adjust the position of the support element in a first plane orthogonal to the cylinder axis and two further adjusting elements configured to adjust the position of the support element in a second plane orthogonal to the first plane. 
One would be motivated because past problems in centering the hole of the mold with the center are solved by adjusting the elevation and horizontal positions to center with different injection machine unit heights without removal of fixed areas thereby saving time (paragraphs [0005] [0006] [0010]).
	
	Regarding Claim 3, the combination of Weinmann and Sato disclose all the Claim 1 and Weinmann further discloses that the symmetry axes of all three adjusting elements (Fig. 6 paragraph [0038] horizontal adjustment mechanism – 26 with central support – 25, rotary pins – 9)) are arranged in a plane orthogonally to the cylinder axis (See Figure 6 above).

	Regarding Claim 4, the combination of Weinmann and Sato disclose all the Claim 1 and Weinmann further discloses that the symmetry axes of the two further adjusting elements (Fig. 6 paragraph [0047] rotary pins – 9) ) lie on a common axis (see figure above axis of rotation – 48).

	Regarding Claim 5, the combination of Weinmann and Sato disclose all the Claim 1 and Weinmann further discloses that the fixing element (Fig.3 paragraph [0045] “support element “– 5  ) has substantially a rectangular and upwardly open cross-section (U-shaped cross-section), and that the fixing element is able to be clamped with its side walls between clamping elements of a clamping- and positioning system (Fig. 11b  paragraph [0052] …pillow bearings – 60, 61 are rigidly connected to the fixing element (“support” – 5 ) via clamping screws – 62 … loosened for adjustment purposes…)  .

	Regarding Claim 6, the combination of Weinmann and Sato disclose all the Claim 1 and Weinmann further discloses a drive unit (Fig. 3 paragraph [0045] drive unit – 4 ), 	comprising a rotary- and a linear drive for the screw (Fig. 1a …a drive unit for the rotational and axial movement of the plasticizing worm…),
	 wherein the plasticizing unit is detachably connectable or connected with the drive unit (Fig. 3 paragraph [0045] plasticizing cylinder – 2 which is firmly connected to the drive unit – 4…can be detached by means of screws – 31), a carrier plate (Fig. 7, 8 paragraph [0045] rigid unit  - rear section of the drive unit – 4 rests on the additional guide shoe unit – 15…weight of the drive unit is absorbed in the rear section) is provided, on which the fixing element is able to be supported (Fig. 1, 5 paragraph [0045] …fixing element (“support” – 5) features guide shoes – 8, 8’, which are moveably disposed on the runners – 6) and 
	on which a clamping- and positioning system (Figs. 5, 6 paragraphs [0047]  support – 5 with running gear – 40 …comprises a linear guidance system ) is provided, which is configured to clamp the fixing element (Figs. 5, 6  fixing element  (“support “ – 5)) supported on the carrier plate and to fix it in its position (paragraph [0023] [0048] injection unit additional guide shoe unit – 15 …moveable on runners and pressing the plasticizing cylinder to the injection mold…; forces for pressing are conducted entirely through the support – 5) see Fig. 6 below .
			
    PNG
    media_image6.png
    699
    841
    media_image6.png
    Greyscale

	Regarding Claim 7, the combination of Weinmann and Sato disclose all the Claim 6 and Weinmann further discloses a linear guide (Fig. 7 paragraphs [0045] guide shoes) is provided for the carrier plate (Figs. 7, 8 additional shoe guide unit – 15 ), wherein preferably two guide rails spaced apart from one another (Fig. 7 paragraph [0045] guide shoes – 8, 8’ which are moveably disposed on the runners – 6), having a suitable cross-section and guide carriages matching hereto are provided, wherein the guide carriages (Figs. 7, 8 paragraph [0045] runners – 6) ) are fastened on the underside of the carrier plate (Figs. 7  paragraph [0045] runners – 6 fastened below additional guide shoe unit – 15 which drive unit – 4 rests on).

	Regarding Claim 8, the combination of Weinmann and Sato disclose all the Claim 6 and Weinmann further discloses that between the carrier plate on the one hand and the underside of the fixing element on the other hand (Figs. 3, 7 paragraph [0045] additional guide shoe unit – 15, transitional element – 33) guide elements (Fig. 1a paragraph [0045] guide shoes – 8, 8’) are provided,
	 which are configured and interact in such a way that the fixing element is fixed in position (plasticizing cylinder – 2 and the drive unit – 4 constitute a rigid unit… ) and is displaceable orthogonally to the cylinder axis on the carrier plate (Fig. 1a paragraphs [0038] [0045] for purposes of displacement, the fixed element (“support” – 5 is moveable on guide shoes – 8, 8’ on the runners – 6;..additional guide shoe unit- 15 has a drive unit – 4 resting on it). Refer to Figure 7 below..

		
    PNG
    media_image7.png
    668
    878
    media_image7.png
    Greyscale

	
	Regarding Claim 9, the combination of Weinmann and Sato disclose all the limitations of Claim 6 and Weinmann further discloses an injection moulding machine with a machine bed  (abstract,  frame – 7 of an injection molding machine), a clamping unit (Fig. 1a paragraph [0040] die – 14 and/or a die clamping plate – 28) and an injection unit (Fig. 1 paragraph [0038] entire injection unit – 1),  and further discloses the carrier plate  is supported displaceably in longitudinal direction of the machine (See Fig. 7 above indicating longitudinal direction; paragraphs [0038] [0045] for purposes of displacement, the support – 5 is moveable on guide shoes – 8, 8’ on the runners – 6;..additional guide shoe unit- 15 has  a drive unit – 4 resting on it) on or in the machine bed, preferably by means of suitable linear guides (Fig. 7 paragraph [0045] guide shoes – 8, 8’ which are moveably disposed on the runners – 6). 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742